Case 1:18-cv-02185-LJL Document 281-25 Filed 04/27/20 Page 1 of 4




                     Exhibit Y1
        Case 1:18-cv-02185-LJL Document 281-25 Filed 04/27/20 Page 2 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

EASTERN PROFIT CORPORATION                )
LIMITED,                                  )
                                          )
      Plaintiff/Counterclaim Defendant,   )
                                          )                  Case No. 18-cv-2185 (JGK)
      v.                                  )
                                          )
STRATEGIC VISION US, LLC,                 )
                                          )
      Defendant/Counterclaim Plaintiff.   )
__________________________________________)

                                  NOTICE OF DEPOSITION

       PLEASE TAKE NOTICE that the deposition of Plaintiff/Counterclaim Defendant

Eastern Profit Corporation Limited (“Eastern Profit” or “Eastern”), pursuant to Fed. R. Civ. P.

30(b)(6) and through one or more officers, directors, or other representatives who shall be

designated to testify on Eastern Profit's behalf regarding all information known or reasonably

available to Eastern Profit with respect to the subject matters identified in Attachment A, will

be taken by Graves Garrett LLC, counsel for Defendant/Counterclaim Plaintiff, at the offices

of Pepper Hamilton LLP, 620 Eighth Avenue, 37th Floor, New York, New York, on

Wednesday, October 30, 2019, commencing at 9:00 a.m. and continuing until completed,

before a person authorized by law to administer oaths and recorded by video and stenographic

means. The court reporter and videographer will be supplied by Atkinson-Baker court

reporters.

Dated October 28, 2019




                                                 1
           Case 1:18-cv-02185-LJL Document 281-25 Filed 04/27/20 Page 3 of 4




                                                Respectfully submitted,

                                                GRAVES GARRETT LLC

                                                s/ Edward D. Greim
                                                Edward D. Greim, #4240172
                                                Jennifer Donnelli (pro hac vice)
                                                1100 Main Street, Suite 2700
                                                Kansas City, MO 64105
                                                Telephone: (816) 256-3181
                                                Fax: (816) 256-5958
                                                edgreim@gravesgarrett.com
                                                jdonnelli@gravesgarrett.com
                                                ATTORNEYS FOR
                                                DEFENDANT/COUNTERCLAIM PLAINTIFF




                                   CERTIFICATE OF SERVICE

           I hereby certify that on October 28, 2019, the foregoing was emailed to the following

parties:

           Francis Lawall                                      Erin Teske
           Joanna J. Cline                                     Mark Harmon
           Christopher B. Chuff                                Hodgson Russ LLP
           Pepper Hamilton LLP                                 605 Third Avenue
           1313 North Market Street                            Suite 2300
           Suite 5100                                          New York, NY 10158
           Wilmington, DE 19801                                eteske@hodgsonruss.com
           lawallf@pepperlaw.com                               mharmon@hodgsonruss.com
           clinej@pepperlaw.com
           chuffc@pepperlaw.com


                                                       s/ Edward D. Greim
                                                       Attorney for Defendant/Counterclaim
                                                       Plaintiff




                                                   2
        Case 1:18-cv-02185-LJL Document 281-25 Filed 04/27/20 Page 4 of 4




                                            EXHIBIT A

       In accordance with Fed. R. Civ. P. 30(b)(6), Strategic Vision designates the matters

identified below for examination. In construing these topics, the following instructions and

definitions shall apply:


       A. All terms shall be construed to encompass as broad a range of information as

permitted under the Federal Rules of Civil Procedure.


       The deponent(s) shall be prepared to address the following topics:

1.     The Research Agreement signed on or about January 6, 2018 between Eastern and

Strategic Vision (the "Agreement"), including negotiations concerning same.

2.     The corporate structure of Eastern, including its principals and affiliation with

counterclaim defendant Guo Wengui ("Mr. Guo").

3.     The corporate structure of ACA Capital Group Limited, including its principals and

affiliation with Eastern and/or Mr. Guo.

4.     Eastern's performance under the Agreement, including (i) all information provided by

Eastern to Strategic Vision; and (ii) Eastern's adherence to Strategic Vision's directives.

5.     Strategic Vision's performance under the Agreement.

6.     Eastern's termination of the Agreement.

7.     The $1 million payment to Strategic Vision pursuant to the Agreement.




                                                  3
